DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Viesselmann (US6655121B1).
Regarding claims 1 and 11, Viesselmann discloses an agricultural baler (col.1 lines 1-6)) (col.4 last 14 lines and col.7 lines 14-50), comprising: 
a chassis (fig.1: chassis of element (10)); and 
a baling chamber (figs.1-2:(10)) carried by the chassis, 
the baling chamber comprising: 
a plurality of sidewalls (figs.1-4 and 6-7: (12)) defining a volume (fig.3: (24)), 
one of the sidewalls having a roll opening (figs.5-7: (66)) formed therein (col.5 lines 44-66 and col.7 lines 36-50)); 
a plurality of belts (fig.3:(26)) disposed within the volume; 
a sledge assembly comprising at least one roll that (figs.3 and 6-7: (44)) is pivotable (figs.6-7: arms (50) for pivoting roller (44)) within the volume, 
the at least one roll comprising an exterior portion (see figs.6-7 below) that extends out of the volume through the roll opening and a bearing (see figs.6-7 below) disposed outside of the volume and associated with the exterior portion; and 
a drive assembly (figs.5-7: (90)) disposed outside of the volume, coupled to the exterior portion, and configured to rotate the at least one roll.

    PNG
    media_image1.png
    775
    885
    media_image1.png
    Greyscale













Regarding claims 2 and 12, Viesselmann discloses further comprising a movable cover carried (figs.5-7: (69)) with the at least one roll and at least partially covering the roll opening (fig.7: (66)) (col.5 lines 44-66).  

Regarding claims 3 and 13, Viesselmann discloses, wherein the movable cover (figs.5-7: (69)) is configured to cover at least 90% of the roll opening that is not occupied by the at least one roll.  

Regarding claims 4 and 14, Viesselmann discloses further comprising a channel wall (see figs.6-7 above) spaced from the sidewall having the roll opening formed therein to define a channel between the channel wall and the sidewall, the movable cover (figs.5-7: (69)) being at least partially disposed in the channel.  

Regarding claims 5 and 15, Viesselmann wherein the movable cover is configured to slide within the channel during pivoting of the at least one roll (col.5 lines 44-66).  

Regarding claims 6 and 16, Viesselmann wherein the roll opening is an arcuate slot (col.5 lines 44-66).




 Claims 1, 7-11 and 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gaudreault (US20150327442A1).

Regarding claims 1 and 11, Gaudreault discloses an agricultural baler (paragraph 0002 and fig.1: (10)), comprising: 
a chassis (fig.1: (50)) (paragraph 0022-0024); and 
a baling chamber (figs.1-2:(12)) carried by the chassis, 
the baling chamber comprising: 
a plurality of sidewalls (figs.1-2: (22)) defining a volume (fig.5: (52)), 
one of the sidewalls having a roll opening formed therein (paragraphs 0033-0034 and figs1-2 and 6: motor (58) is located outside the baling cavity (52) “volume”; the opening of the wall (22) where the axle of the motor (58) is extended through; and in other embodiment the motor (58) directly drive the augers (figs.7-8: (60)) of the rollers (paragraph 0037)); 
a plurality of belts (fig.5: (40,42, and 44)) disposed within the volume (paragraph 0022); 
a sledge assembly comprising at least one roll that (fig.5.: (24, 26, and 28)) is pivotable within the volume (paragraph 0032 and fig.3.: the hinged (62) for moving the upper three rollers upwardly and downwardly in concert with one another “corresponding to pivotable”), 
the at least one roll comprising an exterior portion (see figs.4 and 6 below)  that extends out of the volume through the roll opening and a bearing (see fig.6 below) disposed outside of the volume and associated with the exterior portion; and 
a drive assembly (fig.6: drive (56)) disposed outside of the volume, coupled to the exterior portion, and configured to rotate the at least one roll (paragraphs 0033-0034).

    PNG
    media_image2.png
    626
    742
    media_image2.png
    Greyscale



















    PNG
    media_image3.png
    657
    758
    media_image3.png
    Greyscale
















Regarding claims 7 and 17, Gaudreault discloses wherein the at least one roll comprises a plurality of rolls (fig.4-6: (24)), each of the rolls having a respective exterior portion that extends out of the volume through the roll opening (paragraphs 0032 and 0048 and fig.4: each one roller (24) is driving by motor (58), each roller having a respective exterior portion that connected to the motor (58)).  


Regarding claims 8 and 18, Gaudreault discloses further comprising a cover (see fig.6 above; the cover that formed by outer wall (23) of the pivoting element (16)) panel movably coupled with the sidewall having the roll opening formed therein, the cover panel covering the exterior portion of the at least one roll and the drive assembly (paragraph 0024: enclosed space).  

Regarding claims 9 and 19, Gaudreault discloses wherein the sledge assembly comprises a pivotable sledge (figs.6-8: (16)) coupled with the at least one roll (paragraphs 0032, 0040 and 0048).  

Regarding claims 10 and 20, Gaudreault discloses wherein the sledge (figs.6-8: (16)) is disposed outside of the volume.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725